DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 16-17 and 21-22 are cancelled.
Claims 1-15, 18-20 and 23-24 are allowed.

Terminal Disclaimer
The terminal disclaimer filed on 12/31/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on US Application No. 17305245 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Allowable Subject Matter
Claim 1-15, 18-20 and 23-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 (amended) is allowable over the prior arts of record because none of the prior arts taken singly or in combination with the others explicitly discloses all the limitations of claim 1 as currently amended. For instance, the closest prior art of record, Li et al (CN 107484054) discloses a loudspeaker apparatus, comprising: an ear hook including a first plug end and a second plug end, the ear hook being surrounded by a protective sleeve, a core housing for accommodating an earphone core, the core housing being fixed to the first plug end,  including a housing panel facing human body and a housing back panel opposite to the housing panel, and the vibration of the earphone core drives the housing panel and the housing back panel to 
However, the examiner found neither of the prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts which teaches the following limitations in combination with the other limitations of claim 1: the protective sleeve being made of an elastic waterproof material: the core housing being fixed to the first plug end and elastically abutted against the protective sleeve; and the core housing including a housing panel facing human body and a housing back panel opposite to the housing panel, and the vibration of the earphone core drives the housing panel and the housing back panel to vibrate, the vibration of the housing panel having a first phase, the vibration of the housing back panel having a second phase, wherein when the vibration frequencies of the housing panel and the housing back panel is within a range of 2000 Hz to 3000 Hz, an absolute value of a difference between the first phase and the second phase is less than 60 degrees; the circuit housing being fixed to the second plug end. 

Claims 2-15, 18-20 and 23-24 are allowed based on their respective dependency from claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848. The examiner can normally be reached Monday through Friday 8:00am to 4:00pm Central Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OYESOLA C OJO/Primary Examiner, Art Unit 2654.